     DAVID D. FISCHER (SBN 224900)
 1   LAW OFFICES OF DAVID D. FISCHER, APC
     5701 Lonetree Blvd. Suite 312
 2
     Rocklin, CA 95765
 3   (916) 447-8600 - Telephone
     (916) 930-6482 – Fax
 4   davefischer@yahoo.com – E-mail
 5
     Attorney for Defendant
     VIRENDRA MAHARAJ
 6

 7
                        IN THE UNITED STATES DISTRICT COURT FOR THE
 8
                              EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                  )
                                                )       No. 2:16-CR-0094 TLN
11
                                                )
           Plaintiff,                           )       STIPULATION AND ORDER
12
                                                )       CONTINUING THE STATUS
     v.                                         )       CONFERENCE TO MARCH 28, 2019, AT
13
                                                )       9:30 A.M.
     VIRENDRA P. MAHARAJ,                       )
14
                                                )
     ROSALIN R. PRASAD,                         )
15
                                                )
           Defendants.                          )
16
                                                )
                                                )
17
                                                )
                                                )
18
                                                )
                                                )
19
                                                )
                                                )
20
                                                )
21

22
                                         STIPULATION
23
           IT IS HEREBY STIPULATED AND AGREED between the defendants, Rosalin
24
     Prasad and Virendra Maharaj, by and through their undersigned defense counsel, and the
25
     United States of America, by and through its counsel, Assistant U.S. Attorney Grant
26
     Rabenn, that the status conference presently set for March 28, 2019, should be continued
27
     to May 23, 2019, at 9:30 a.m., and that time under the Speedy Trial Act should be excluded
28
     from between those dates.


                                                    1
 1          The reason for the continuance is that both Mr. Cozens and Mr. Fischer were in trial.
 2   Defense counsel for both Mr. Maharaj and Ms. Prasad continue to need time to prepare.
 3   The continuance is necessary to ensure continuity of counsel. Accordingly, the time
 4   between March 28, 2019, and May 23, 2019, should be excluded from the Speedy Trial
 5   calculation pursuant to Title 18, States Code, Section 3161(h)(7)(B)(iv) and Local Code T-
 6   4 for defense preparation. The parties intend to set a trial date at the next status conference.
 7   The parties stipulate that the ends of justice served by granting this continuance outweigh
 8   the best interests of the public and the defendants in a speedy trial. 18 U.S.C.
 9   §3161(h)(7)(A). Mr. Rabenn and Mr. Cozens have authorized Mr. Fischer to sign this
10   pleading for them.
11
     Dated: March 20, 2019                                      U.S. ATTORNEY
12

13                                                      by:     /s/ David D. Fischer for
                                                                GRANT RABENN
14
                                                                Assistant U.S. Attorney
15                                                              Attorney for Plaintiff
16

17   Dated: March 20, 2019                                      /s/ David D. Fischer
                                                                DAVID D. FISCHER
18
                                                                Attorney for Defendant
19                                                              VIRENDRA P. MAHARAJ
20

21   Dated: March 20, 2019                                      /s/ David D. Fischer for
                                                                PHILIP COZENS
22                                                              Attorney for Defendant
23                                                              ROSALIN R. PRASAD

24

25

26

27

28




                                                    2
 1
                                      ORDER
 2

 3

 4
     IT IS SO FOUND AND ORDERED this 26th day of March, 2019.
 5

 6

 7

 8

 9                                             Troy L. Nunley
10
                                               United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                          3
